        Case 1:19-cr-10080-NMG Document 2156 Filed 09/07/21 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA
                                                             No. 19-CR-10080-NMG
                           v.
                                                            Leave to File Sealed Exhibit
 GREGORY COLBURN, et al.,
                                                            Granted 9/3/21
                           Defendants.

             MOTION FOR RECONSIDERATION ON WITNESS IMMUNITY

       Defendants respectfully urge the Court to reconsider its denial of their Motion for Order

of Witness Immunity for Ron Orr, Stephen Lopes, and Scott Jacobson (Dkt. 1967).

       Defendants respectfully note that the government’s Opposition to the Motion states:

       There [is an additional basis] for compelling witness immunity that [is] not at issue here
       . . . . [W]here the government ‘intimidate[s] or harasse[s] potential defense witnesses to
       discourage them from testifying. Anguilo, 897 F.2d at 1192. The defendants do not,
       because they cannot, contend that it applies in this case.

Dkt. 2045 at 3 n.1. Although the government disclaims that there has been any misconduct with

respect to witnesses in this case, the undersigned recently came into possession of an email

showing that there has, in fact, been such misconduct. As the attached email demonstrates, an

attorney for a third party witness in this case emailed the government on August 5, 2021, stating

that she was “unsettled and uncomfortable” with her conversation with the Boston AUSA. The

attorney further stated:

       On Tuesday, after interviewing a . . . witness, you asked me if I had been contacted by the
       defense. I told you I had. You inquired as to whether they sought to interview witnesses. I told
       you they had. You then asked if I was going to allow the defense to interview
       witnesses. When I told you that I was going to provide equal access to the defense, you
       implied there was a conflict for me to do so and that I should not be allowing defense
       interviews. I immediately told you that I was uncomfortable with where the conversation was
       going. . . . I respectfully request that you refrain from asking me such questions or suggesting that
       [client] not make witnesses available to the defense. This places me in a very uncomfortable
       position, especially since you represent and are an agent of the Federal government.
        Case 1:19-cr-10080-NMG Document 2156 Filed 09/07/21 Page 2 of 4



(emphasis added).

       This is not the first time that the Court has had to dealt with misconduct issues in this case. See

2/28/20 Hearing at 22:3-4 (“[T]his is a very complicated situation and it’s ugly”); Dkt. 1169 at 8

(noting the government’s “irresponsible and misguided” failure to disclose Brady material).

       The undersigned respectfully request that the Court reconsider its denial of the Motion

for Order of Witness Immunity with respect to Ron Orr, Stephen Lopes, and Scott Jacobson.



 Dated: September 7, 2021                           Respectfully submitted,

                                                    GAMAL ABDELAZIZ

                                                    By his attorneys,

                                                    /s/ Brian T. Kelly
                                                    Brian T. Kelly (BBO # 549566)
                                                    Joshua C. Sharp (BBO # 681439)
                                                    Lauren M. Maynard (BBO # 698742)
                                                    NIXON PEABODY LLP
                                                    53 State Street
                                                    Boston, MA 02109
                                                    (617) 345-1000
                                                    bkelly@nixonpeabody.com
                                                    jsharp@nixonpeabody.com
                                                    lmaynard@nixonpeabody.com

                                                    Robert Sheketoff (BBO # 457340)
                                                    One McKinley Square
                                                    Boston, MA 02109
                                                    617-367-3449

                                                    JOHN WILSON

                                                    By his attorneys:

                                                    /s/ Michael Kendall
                                                    Michael Kendall (BBO # 544866)
                                                    Lauren M. Papenhausen (BBO # 655527)
                                                    WHITE & CASE LLP
                                                    75 State Street
                                                    Boston, MA 02109-1814
                                                    (617) 979-9300
                                                    michael.kendall@whitecase.com
            Case 1:19-cr-10080-NMG Document 2156 Filed 09/07/21 Page 3 of 4



                                              lauren.papenhausen@whitecase.com

                                              Andrew E. Tomback (pro hac vice)
                                              MCLAUGHLIN & STERN, LLP
                                              260 Madison Avenue
                                              New York, NY 10016
                                              (212) 448-1100
                                              atomback@mclaughlinstern.com




                              CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was served on counsel for the United
 States on September 7, 2021.

                                                         /s/ Brian T. Kelly
                                                         Brian T. Kelly




4814-1525-9897.1
           Case 1:19-cr-10080-NMG Document 2156 Filed 09/07/21 Page 4 of 4
      REDACTED VERSION OF SEALED EXHIBIT

From:
Sent:
To:
Cc:
Subject:
